Perrin, J.,
This is a rule to strike off an appeal from a judgment of a justice of the peace, entered on a suit for a penalty.
The judgment was entered on Jan. 31, 1927, and the appeal was allowed by the court on Feb. 18, 1927. On June 22, 1927, rule to show cause why the appeal should not be stricken off was filed.
The question involved in this case is whether, under section 1 of the Act of April 1, 1925, P. L. 98, relating to appeals from summary convictions and suits for penalties, the appeal in suits for penalties must be taken within five days. We are satisfied that such is not the case. The Act of 1925 is silent as to the time within which an appeal in the case of a suit for a penalty must be allowed.
In the present case, the defendant applied to and received from the court leave to appeal within twenty days from the time of the entry of the judgment. The appeal in this case being to the Common Pleas, and the act not fixing any specific time within which the same must be taken, then the time for the taking of the appeal is the same as in any other suit: Sadler on Criminal Procedure, § 772, page 571.
It is contended that the petition for the appeal did not show a legal reason for appeal and failed to show sufficient cause for the appeal. We are well satisfied, however, that the court made no mistake in allowing the appeal, as .sufficient reasons were set forth in the petition for leave.
The proceedings are regular, the appeal properly taken within the time required by law and the rule to show cause why the appeal should not be stricken off is hereby discharged.
From William R. Toal, Media, Pa.